Citation Nr: 0602702	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  93-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a left leg disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to May 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for left knee, left 
leg, and low back disorders.  After the veteran testified at 
an August 1992 RO hearing, the Board in November 1993 
remanded the claims for additional development.  After 
obtaining a January 1999 VA medical expert (VHA) opinion as 
to the etiology of the veteran's disorders, the Board denied 
the claims for service connection for the left knee and low 
back disorders but remanded the claim for service connection 
for a left leg disability.  The United States Court of 
Appeals for Veterans Claims (the Court) in June 1999 
dismissed the appeal of the denied claims for lack of 
jurisdiction, and those claims are therefore no longer before 
the Board.

As to the claim for service connection for a left leg 
disorder, the Board denied the claim as not well grounded in 
December 1999, the Court in December 2001 remanded the claim 
for consideration consistent with the then-newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA) and then, after 
the Board again denied the claim in July 2002, the Court in 
April 2003 again remanded the claim for reasons relating to 
the VCAA.  In October 2003, September 2004, and March 2005, 
the Board remanded the claim for additional development.  As 
explained in more detail below, the requested development has 
taken place, and the Board will therefore decide the 
veteran's claim for service connection for a left leg 
disorder.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to the veteran's representation, the veteran sent the 
Board an October 2005 letter expressing the desire to change 
his representation and wrote that if he were not permitted to 
do so, he would "manage my case myself."  In response, the 
Board sent the veteran a November 2005 letter enclosing VA 
Forms 21-22 and 21-22a, and explaining that the veteran 
should complete the relevant form in order to allow a service 
organization, agent, or private attorney to represent him.  
The Board also told the veteran that if it did not hear from 
him within thirty days, the Board would review his case 
without the veteran being represented by any of the above 
entities.  The veteran has not responded to the Board's 
letter and it has not been returned by the Post Office as 
undeliverable, so the Board will presume that the veteran 
received the letter and does not desire representation by 
anyone other than himself.  See Woods v. Gober, 14 Vet. App. 
214, 220 (2000) (presumption of regularity attaches to "all 
manner of VA processes and procedures," including mailing of 
documents).


FINDINGS OF FACT

1.  At the time of his July 1971 entry into service, slight 
shortening of the veteran's left leg was noted as well as pes 
cavus warranting X-rays of the left foot/ankle and a scar of 
the left ankle, and the veteran himself indicated that then 
had or had previously had foot trouble and that he had been 
"crippled" eight years earlier.

2.  Evidence from the time of service and thereafter 
unequivocally indicates that the veteran had polio residuals 
affecting his left leg prior to service and that this left 
leg disorder was not permanently made worse by his military 
service.


CONCLUSION OF LAW

Clear and unmistakable evidence reflects that a left leg 
disorder preexisted service and was not aggravated thereby.  
38 U.S.C.A. §§ 1111, 1153, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's July 1991 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's initial, April 1992 rating decision took well 
before enactment of the VCAA, and, therefore, prior to any 
VCAA notification.  However, subsequent to enactment of the 
VCAA, and prior to the RO's most recent readjudication of the 
veteran's claim in its July 2005 SSOC, VA provided VCAA 
notice in the Board's multiple remands and the RO's multiple 
SSOCs and the correspondence associated with these documents, 
during the lengthy pendency of this appeal.  Although some of 
those documents were deficient as to some elements of VCAA 
notification, the RO's May 2004 letter complied with all of 
the elements of the notice requirements.  In it, the RO told 
the veteran it was working on his claim for service 
connection for a left leg disorder, and, in an attachment 
entitled, "What the Evidence Must Show," explained how to 
establish entitlement to this benefit on both a direct and 
presumptive basis.  In an attachment entitled, "What is the 
Status of Your Claim and How You Can Help," the RO listed 
evidence received and explained the respective 
responsibilities of VA and the veteran in obtaining Federal 
and non-Federal records.  The RO also wrote, on the first 
page of the letter: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the RO's March 2004 letter complied with the all of the 
elements of the notice requirement.  This letter and the 
multiple SSOCs and Board remands constituted subsequent VA 
process that afforded the veteran a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA essentially cured any error in the timing of VCAA notice 
and satisfied the purpose behind the notice requirement.  It 
is therefore not prejudicial for the Board to proceed to 
finally decide this appeal.

Moreover, VA has during the pendency of this appeal obtained 
all identified treatment records, including medical records 
from the facility where the veteran was incarcerated and most 
recently a January 2005 letter from a private physician.  VA 
also obtained the above-noted VHA opinion, discussed in more 
detail below, as to the etiology of the veteran's left leg 
disorder.  In addition, there is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received.  The Board notes that the veteran 
stated at the RO hearing that he had unsuccessfully applied 
for disability benefits from the Social Security 
Administration (SSA), that he had not appealed and time 
period for doing so had run out (Hearing transcript, p. 12).  
The RO requested records relating to the veteran from SSA in 
a September 1992 letter, but when it did not receive the 
records or a response, it wrote an October 1992 letter to the 
veteran informing him of its inability to obtain these 
records and suggesting he contact SSA directly.  As SSA has 
not indicated that any records of a disability determination 
regarding the veteran exist, the veteran himself stated that 
the benefits were denied and he did not appeal, and the 
veteran did not provide additional information regarding 
these records or otherwise respond to the RO's October 1992 
letter, the RO was not required to engage in additional 
efforts to obtain these records.  38 C.F.R. § 3.159 (c)(2)(i) 
(2005) (VA will end efforts to obtain Federal records where 
it concludes they do not exist or further efforts would be 
futile, and claimants must cooperate fully with VA's 
reasonable efforts to obtain Federal records).  VA thus 
complied with the VCAA's duty to assist provisions and their 
implementing regulations in this case.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2005).  38 U.S.C.A. § 1111 (West 
2002) provides that, in adjudicating claims under these 
service connection principles, "every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment." This "presumption of soundness" can be 
rebutted, however, "where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  Id.  Until recently, the regulation implementing 
38 U.S.C.A. § 1111-38 C.F.R. § 3.304(b)-provided that the 
presumption could be rebutted by a finding that clear and 
unmistakable evidence showed that an injury or disease 
existed prior to service. However, GC ruled that 38 C.F.R. § 
3.304(b) was inconsistent with 38 U.S.C.A. § 1111 because the 
language and legislative history of that statute allowed the 
presumption to be rebutted only where clear and unmistakable 
evidence demonstrated both that the injury or disease existed 
before acceptance and enrollment and that the injury or 
disease was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003).  This holding was reiterated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (2004), which 
explained the process by which claims involving the 
presumption of soundness are to be adjudicated:

Where no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition. 38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.

Id. at 1096.

In the present case, the evidence reflects that a preexisting 
leg condition was noted at entry.  The veteran's July 1971 
enlistment examination report noted an abnormality of the 
lower extremities in the clinical evaluation (#37), and 
referred to the summary of defects and diagnoses (#74), which 
indicated that there was slight shortening of the left leg 
with no limp and that X-rays should be taken of the left 
foot/ankle regarding pes cavus that was noted immediately 
above (#73).  Another abnormality noted on clinical 
evaluation was a scar of the left ankle (#39).  In addition, 
in the contemporaneous report of medical history, the veteran 
indicated that he now had or had previously had foot trouble 
and that he had been "crippled" eight years earlier.  The 
examiner rated the veteran's lower extremity physical profile 
as a "2" and his physical category as a "B."

Thus, it appears that disorders of the leg and foot were 
noted at the time of the veteran's entry into service, and 
the presumption of soundness does not apply in this case.  
Thus, the question revolves around whether there was evidence 
of aggravation.

In addition to the already noted evidence at the time of 
entry into service, the SMRs show periodic complaints and/or 
treatment for left foot pain and/or swelling, such as those 
of September 1971, October 1971, September 1973, May 1973, 
January 1973, July 1973, August 1973, October 1973, December 
1973, and March 1974.  In addition, a September 1971 
chronological record of medical care reported that the 
veteran had a history of polio and had been unable to walk at 
age 9, and subsequent treatment notes, such as those of 
September 1972, January 1973, December 1973, and March 1974, 
indicated that the problems the veteran had with his feet 
were secondary to his childhood polio and that he had post 
polio musculoskeletal residuals.  An April 1973 treatment 
record indicates that the veteran was involved in a 
motorcycle accident with the only injuries reported being to 
the left shoulder and elbow.  The May 1974 separation 
examination diagnosed the veteran with bilateral cavovarus of 
the feet secondary to polio and the examiner continued the 
physical profile for the veteran's lower extremities as a 
"2" and upgraded his physical category to an "A." 

At the RO hearing, the veteran testified that he was 
hospitalized for polio treatment as a child but that 
following treatment his only problems were that he was a 
little slow and had leg muscle cramps.  He also stated that 
his only physical problem on entry into service was that his 
left foot was smaller than his right, and that he began to 
experience severe left leg, ankle, and/or foot pain and 
swelling due to the rigors of physical training.  The veteran 
also indicated that, despite treatment during service, his 
left leg problems continued and he received treatment from a 
private physician and then the Alabama Department of 
Corrections after he was incarcerated.

Treatment records from facilities where the veteran was 
incarcerated from March 1979 to October 1992 include those of 
March 1979, April 1979, April 1980, January 1983, February 
1983, March 1983, April 1983, March 1986, July 1986, June 
1987, April 1988, July 1989, March 1990, January 1991, and 
June 1995 and annual examinations dated March 1979, December 
1982, July 1986, and June 1988, which show complaints and/or 
treatment for left leg pain and/or swelling including 
observations that the veteran had a history of childhood 
polio at age 6 and opinions that the polio had caused left 
leg, ankle, and/or foot deformities that led to his left 
extremity pain and/or swelling.  These records also indicate 
that the veteran was given a profile secondary to his history 
of polio, prescribed orthopedic shoes due to foot deformities 
caused by polio, and that the veteran's left foot was smaller 
than the right and appeared to have muscle wasting.  There 
were also May 1983 and July 1990 incarceration treatment 
records reporting leg pain secondary to a fall down the 
stairs and leg pain due to the veteran's bed being too short.

The VHA physician reviewed the veteran's medical records, 
including SMRs, and, after summarizing these records, wrote, 
in January 1999: "Although the patient does complain of back 
and leg pain, these conditions may well be due to chronic 
residuals from his childhood poliomyelitis.  It does not 
appear that the patient's chronic poliomyelitis residuals 
increased in severity during service.  An increase in 
severity noted recently may well be from aging and long 
standing deformity due to the natural progress of the 
disease."  In summary, he stated that the veteran had 
chronic leg shortening with deformity secondary to a 
childhood poliomyelitis that did not appear to be exacerbated 
or aggravated during service, with no documentation of a 
serious injury that could lead to chronic residual disability 
during service.

The above evidence clearly and unmistakably reflects that the 
veteran entered service with a preexisting left leg 
disability and that this disability was not aggravated by his 
service.  The entrance examination and report of medical 
history, as well as the veteran's own testimony and post-
service medical records indicate that he had polio as a child 
and left leg shortening, as well as left foot problems.  
Moreover, the evidence shows that the veteran's left leg 
problems were not aggravated by service, as there were no 
records of an in-service injury to his leg, the treatment 
record of the in-service April 1973 accident indicated that 
it did not affect the left leg and the veteran himself 
testified that in-service motor vehicle and motorcycle 
accidents did not cause his left leg disorder.  Further, the 
entrance and separation examination evaluations show that the 
condition of the veteran's lower extremities did not worsen 
during service, as they were evaluated with the exact same 
"2," and his overall physical category actually improved 
from a B to an A.  In addition, the only competent medical 
opinion offered as to the etiology of the veteran's left leg 
disorder was the January 1999 VHA opinion that carefully 
reviewed and analyzed the in- and post-service medical 
records, and explained why they supported his conclusions 
that the veteran's chronic leg pain "may well be due" to 
residuals of his childhood polio and that the increase in 
severity "may well be" from aging and the natural progress 
of the disease rather than anything from service.  Cf. Miller 
v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record); Black 
v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when it is unsupported by clinical evidence).  
Although the veteran stated that his leg disorder was due to 
service rather than his preexisting polio residuals, he does 
not possess the requisite medical expertise to offer a 
competent medical opinion on this etiological issue.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).

The Board also notes that the January 2005 private medical 
opinion of Dr. "R.S." focuses on the veteran's back rather 
than leg disability.  In any event, Dr. "R.S." noted that 
the veteran had polio at age 6 with weakness and deformity in 
his left lower extremity since then, that neurological 
examination of the veteran's legs was normal, and opined that 
the veteran's current back problems were more likely the 
result of walking off level all these years because of his 
left foot deformity or the natural aging process than his 
strenuous physical activities during basic training many 
years ago.  Thus, to the extent that this opinion constitutes 
competent evidence as to the veteran's left leg disorder, it 
supports the conclusion that the veteran had a preexisting 
left leg disability that was not aggravated by his military 
service.

In sum, a preexisting left leg disorder was noted at the time 
of his entry into service, and his left leg is therefore not 
presumed to have been in sound condition at that time.  
38 U.S.C.A. § 1111 (West 2002).  Moreover, this disorder was 
not aggravated by his military service.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.306 (2005).  The government has 
thus met its burden and rebutted the presumption that the 
veteran was in sound condition at the time of entry into 
service.  Wagner v. Principi, 370 F.3d at 1096.  The claim 
for service connection for a left leg disorder must therefore 
be denied.


ORDER

The claim for service connection for a left leg disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


